Citation Nr: 0529393	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-05 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 
percent for fibromyalgia.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The veteran served on active duty from September 1979 to May 
1997.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO).  This case was before the Board in March 2004 when it 
was remanded for additional development.

In November 2003, a hearing before the undersigned Veterans 
Law Judge was held in Washington, DC. A transcript of this 
hearing is of record.

The issue of entitlement to service connection for low back 
disability is addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

Since October 20, 2000, the veteran's fibromyalgia has been 
manifested by widespread musculoskeletal pain and tender 
points; his fibromyalgia symptoms are constant and refractory 
to therapy.


CONCLUSION OF LAW

The criteria for an initial 40 percent rating for 
fibromyalgia have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5025 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the implementing regulations [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
request the claimant to submit any pertinent evidence in his 
or her possession. 

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."Id. at 121. 

With respect to the issue of entitlement to a higher initial 
rating for fibromyalgia, the veteran was provided the notice 
required under the VCAA and the implementing regulations by a 
letter dated in June 2004.  He was given ample time to 
respond.  Moreover, all pertinent, available evidence has 
been obtained.  In addition, the veteran underwent an 
appropriate VA medical examination.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

Following provision of the required notice and the completion 
of all indicated development of the record, the claim was 
readjudicated by the originating agency in May 2005.  There 
is no indication or reason to believe that the ultimate 
decision of the originating agency would have been different 
had the claim not been adjudicated before the notice required 
by the VCAA and the implementing regulations was provided.  
Therefore, the Board believes that any procedural errors in 
the development and consideration of this claim by the 
originating were insignificant and non prejudicial to the 
veteran.  

Accordingly, the Board will address the merits of this claim.  

Factual Background

VA treatment records dated from 1999 to 2000 note that the 
veteran was seen with complaints of sleep disturbance and 
joint pain, including in the shoulders, neck and back.  The 
veteran reported that he was using anti-inflammatory 
medications and muscle relaxers.  He was also using 
stretching exercises and heating pads to treat his symptoms.  
The veteran also reported that he was going to school full 
time; he was studying physical education and was doing well 
in school.  In March 2000, the diagnosis was severe 
fibromyalgia.  In September 2000, the veteran complained of 
pain in his neck, shoulders, back and fingers.  He described 
his pain as nine out of ten.  He also complained of swelling 
in his fingers, toes and feet.  He reported that he was using 
prescription medication and a heating pad for his symptoms, 
with little or no relief.  

In October 2000, the veteran submitted a claim for service 
connection for fibromyalgia.

VA treatment records dated in 2001 note the veteran's ongoing 
complaints of sleep problems and joint pain, as well as 
complaints of depression.  

By rating decision dated in October 2002, the RO granted 
service connection for fibromyalgia.  A noncompensable 
evaluation was assigned, effective October 20, 2000.  The 
veteran appealed the rating assigned.

A November 2002 VA examination report notes the veteran's 
complaints of significant midline neck and lateral neck pain, 
which extended down his left arm to his fingers and down his 
right arm to his elbow.  This pain was exacerbated by 
activity.  He reported taking multiple medications; however, 
nothing helped significantly.  Examination revealed 
generalized tenderness to palpation in the neck and cervical 
spine.  With distraction, examining triggers along the 
trapezius and lumbar paraspinal musculature revealed no 
significant reaction of pain.  Range of motion was full in 
the shoulders, elbows, wrists and fingers.  Muscle strength 
was 5/5 with no evidence of atrophy.  No joint effusions were 
apparent.  The assessment included degenerative disc disease 
of the lumbosacral spine and fibromyalgia.  The examiner 
stated that there was some evidence of psychosocial aspect to 
the veteran's fibromyalgia; the veteran's flattened affect 
was noted.  The examiner stated that the veteran was taking 
five medications to treat his arthritis and fibromyalgia, 
without any significant benefit.

By rating decision dated in February 2003, the RO granted an 
increased, 10 percent, rating for fibromyalgia, effective 
October 20, 2000.  Thereafter, the veteran continued his 
appeal.

During a November 2003 hearing before the undersigned, the 
veteran stated that he experienced severe pain, sleep 
problems and depression due to fibromyalgia every day.  He 
further stated that because he was employed as a teacher, he 
could not take "narcotics or anything that's habit forming 
so I have the strongest pain medication that they can give me 
right now until they find something else and I am taking it 
at the highest dosage rate that I can and it's still not 
effective."  The veteran also reported that his job as a 
middle school teacher was very stressful.  He indicated that 
in addition to his vacation and sick days, he had taken six 
days of leave without pay the prior year because of his 
fibromyalgia and back disabilities.

VA treatment records dated from 2003 to 2004 note the 
veteran's ongoing treatment for joint pain associated with 
fibromyalgia.

A December 2004 VA fibromyalgia examination report notes the 
veteran's complaints of joint pain, muscle pain, fatigue, 
sleep disturbance, insomnia, loss of appetite, 
gastrointestinal distress and depression associated with 
fibromyalgia since 1985.  Specifically, the veteran reported 
pain and stiffness in his back, hips, elbows, shoulders, 
scapula, fingers, knees, ankles and wrists.  He also reported 
that his muscles were tender to the touch.  The veteran 
stated that exacerbations of his symptoms were often times 
precipitated by stressful events or overexertion.  He 
indicated that his symptoms had been relieved by stretching, 
heat and pool therapies in the past.  In addition, the 
veteran was on continuous medication for his fibromyalgia 
symptoms.  Specifically, he was currently taking Trazodone 
for sleep, Vicodin for pain, cyclobenzaprine as a muscle 
relaxer, as well as additional pain relievers.  However, at 
times, the exacerbations of his fibromyalgia were largely 
refractory to therapy; therefore, the veteran attempted to 
make lifestyle modifications to reduce his stress level and 
requirements for overexertion.  The veteran reported that he 
most recently missed a day of work in October due to a flare-
up of acute back pain.  Prior to that, he missed two days of 
work in September.  The veteran also reported that he used to 
work in a school; however, this caused him too much stress, 
so he changed jobs.

Upon examination, the veteran had approximately 13 out of 18 
tender points.  These included the suboccipital region, the 
trapezius, supraspinatus, second rib, gluteal regions, 
greater trochanteric, and knee, all bilaterally.  Muscle 
strength was 5/5 in both the upper and lower extremities.  
Upon repeat testing over a five minute period, the veteran 
reported some fatigue, but there was no appreciable 
difference in strength.  There was no decrease in sensation.  
The impression was fibromyalgia with evidence of sleep 
deprivation, chronic fatigue syndrome, multifocal pain and 
stress related disorder.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's fibromyalgia is currently assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5025, 
which provides that a 40 percent evaluation is warranted for 
fibromyalgia if there are widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety or Raynaud's-like 
symptoms that are constant, or nearly so, and are refractory 
to therapy.  Where the symptoms are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time, a 20 percent evaluation is 
warranted.  Where the symptoms require continuous medication  
for control, a 10 percent evaluation is warranted.  
Widespread pain means pain in both the left and right sides 
of the body that is both above and below the waist, and that 
affects both axial skeleton (i.e. cervical spine, anterior 
chest, thoracic spine, or low back) and the extremities.  
38 C.F.R. § 4.71a, Diagnostic Code 5025, including Note.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In cases such as this one where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

After reviewing the evidence of record, the Board finds that 
a 40 percent rating for the veteran's fibromyalgia is 
warranted throughout the initial evaluation period.  Although 
some of the veteran's current fibromyalgia symptoms may 
overlap those of his service-connected cervical spine 
disability or may be partially attributable to such, the 
December 2004 VA examination shows adequate evidence that the 
veteran currently has had constant joint and muscle pain, as 
well as fatigue, sleep disturbance, insomnia, loss of 
appetite, gastrointestinal distress and depression attributed 
to his  fibromyalgia.  Moreover, the March 2000 VA examiner 
assessed the veteran's fibromyalgia as severe.  During 
examinations in September 2000, November 2002 and December 
2004, it was noted that often medications and other 
treatments did not help the veteran's symptoms.  Resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that the evidence supports a 40 percent rating for his 
fibromyalgia, the maximum evaluation possible under 
Diagnostic Code 5025.  

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
fibromyalgia and that the manifestations of the disability 
are not in excess of those contemplated by the assigned 
evaluation.  In sum, there is no indication that the average 
industrial impairment from the disability is in excess of 
that contemplated by the schedular criteria.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.


ORDER

An initial 40 percent rating for fibromyalgia is granted, 
from the effective date of service connection, subject to the 
criteria governing awards of monetary benefits.




REMAND

The veteran also seeks service connection for low back 
disability.

Historically, the Board notes that the veteran's service 
medical records note complaints of low back pain, but do not 
show that evidence of a low back disability was found.  Post-
service medical evidence includes December 1999 and January 
2000 VA outpatient treatment records, which note the 
veteran's complaints of low back pain shortly after 
discharge; a March 2000 VA X-ray report that notes findings 
of sacralization of L5; and a January 2001 VA MRI report that 
notes an impression of moderate broad disc bulge and moderate 
facet joint hypertrophy at L3-4.  In the March 2004 Remand, 
the Appeals Management Center (AMC) was directed, in part, to 
obtain a VA medial opinion as to the etiology of any 
currently present low back disability.  The examiner was 
directed to set forth the complete rationale for all opinions 
expressed.  

Pursuant to the remand directive, the veteran was afforded a 
VA examination in December 2004.  The diagnoses included 
chronic lumbosacral strain, degenerative condition of the 
lumbar spine and some elements of sacralization.  In a 
December 2004 addendum, the December 2004 VA examiner stated, 
"As it relates to the [veteran's] back pain and degenerative 
condition, it is very well likely that this is a result of 
his military career . . . . This is supported by the 
examination as well as the magnetic resonance imaging 
findings."  No reasons or bases for this opinion were 
provided.  Thereafter, in an April 2005 addendum, another VA 
examiner, who reviewed the veteran's claims files, stated, 
"After review of the evidence, it is this examiner's opinion 
that the low back condition is LESS likely than not related 
to his activity in the military."  Again, no reasons or 
bases for this opinion were provided.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  In view of the AMC's failure to follow 
the directives in the March 2004 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Accordingly, the case is hereby REMANDED to the RO or the AMC 
for the following actions:

1.  The RO or the AMC should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the etiology of any 
currently present low back disability.  
The veteran should be properly notified 
of the examination and of the 
consequences of his failure to appear.  
The claims files, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

If low back disability is diagnosed, the 
examiner should provide an opinion, based 
upon review of the veteran's pertinent 
medical history and with consideration of 
sound medical principles, as to whether 
there is a 50 percent or better 
probability that the disorder originated 
during the veteran's military service, or 
is otherwise etiologically related to the 
veteran's military service.

The examiner should set forth the 
complete rationale for all opinions 
expressed.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate consideration.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


